DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/27/2022.	
3.	Claims 1-2, 5-7, 10-12, 15-16 are pending. Claims 1-2, 5, 16 are under examination on the merits. Claim 16 is newly added. Claims 3-4, 8-9, 13-14 are previously cancelled. Claims 6-7, 10-12,15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive, thus claims 1-2, 5, 16 stand rejected as set forth in Office action dated 08/05/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (WO 2016186050, equivalent to US Pub. No. 2018/0120485 A1, hereinafter “”485”).

Regarding claims 1,16: “485 teaches an infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), comprising a near infrared absorbing coloring agent such as squarylium colorant (Page 14, Q-39; Page 15, Q-40 and Q-41)(Page 14, [0196]), wherein R1 and R2 each independently represent an aryl group, wherein a content of the a near infrared absorbing coloring agent is preferably 20 mass% or lower, more preferably 10 mass% or lower, and still more preferably 5 mass% with respect to the total mass of the infrared absorber (Page 3, [0071]; Page 36, [0264]-[0265]). “485 does not expressly teach a content of the near infrared absorbing coloring agent is 3.5% by mass to 5% by mass with respect to a mass of the resin.
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

    PNG
    media_image1.png
    301
    273
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    267
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    278
    media_image3.png
    Greyscale









Regarding claim 2: “485 teaches the infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), wherein the resin is at least one resin selected from the group consisting of polyester, polyamide, and polyurethane (Page 37, [00304]-[-305]). 

Regarding claim 5: “485 teaches the infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), further comprising: a colorant (Page 36, [0266]-[0267]. 


Response to Arguments
8.	Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that “485 has disclosed a content of a NIR absorber represented by Formula (2) with respect to the resin, but the value thereof is merely 0.1/8.04=1.24 (mass) ({0776]: Q-39/resin A), which is far outside of the claimed range of 3.5 to 5 mass in feature A.
	The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “485 teaches an infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), comprising a near infrared absorbing coloring agent such as squarylium colorant (Page 14, Q-39; Page 15, Q-40 and Q-41), wherein R1 and R2 each independently represent an aryl group (Page 14, [0196]). ”485 teaches the content of the infrared absorber is preferably 0.1 to 70 mass % with respect to the total solid content of the infrared absorbing composition. The lower limit is preferably 0.5 mass % or higher and more preferably 1.0 mass % or higher. The upper limit is preferably 60 mass % or lower, and more preferably 50 mass % or lower. In the above-described range, excellent infrared absorption capacity can be imparted. In a case where the infrared absorbing composition includes two or more infrared absorbers, it is preferable that the total content of the two or more infrared absorbers is in the above-described range (Page 3, [0071]). Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 
It is noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. In re Woodruff, 919 F.2d 1575, 1578 (Fed. 5 Appeal2017-008153 Application 14/465,917 Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/09/2022